DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed.

Response to Amendment
Claims 1-16 were previously pending and subject to a non-final action on 02/25/2022. In the response filed on 05/17/2022, claims 1-2, 4-6, 8-10 were amended, claims 3, 7, 11 and 15 were canceled. Therefore, claims 1-2, 4-6, 8-10, and 14-16 are currently pending and subject to the final action below.

Response to Arguments
Applicant’s arguments filed 05/17/2022, with respect to claim(s) 1-16 under 35 U.S.C. 103 have been fully considered but they are not persuasive. For the following reason below.
Applicant’s argument 1: The Office Action, on pages 7-8, asserts that Wang in paragraphs [0050] and [0082] discloses the above features recited in claim 1. Applicant respectfully disagrees. Wang does not disclose that information of the sensors is used to determine whether the terminal is in a landscape mode or a portrait mode. Wang gives no further detail of how to adjust the weightings by using the information. Specifically, Wang fails to teach or suggest determining a present coordinate system corresponding to the present mode, and mapping the first relative motion parameter into the present coordinate system to obtain the second relative motion parameter, as recited in amended claim 1 of the present application. The other cited reference, Chao, also fail to remedy the deficiencies of Wang. Therefore, since the cited references, individually or in combination, fail to teach or suggest all features of claim 1. Applicant respectfully requests withdrawal of the rejection of claim 1.
Examiner Response 1: The examiner respectfully disagrees since teaches the following limitation below.
Wang teaches: adjusting, by the mobile terminal, the first relative motion parameter based on the terminal motion parameter to obtain a second relative motion parameter; (Wang − [0067-0068] The gesture control module 130 further comprises a fusion module 146 which takes as input both R(i) and R(j) and generates a further set of signature information R(f) based on a fusion of both R(i) and R(j). Specifically, the fusion module 146 detects from R(i) and R(j) when an object 140 is detected in the overlapping zone 136, indicated in FIGS. 4a and 4b. If so, it generates the further, fusion signature R(f), equating to w1*R(i)+w2*R(j) where w1 and w2 are weighting factors. Again, R(f) can be compared with reference information Ref(f) which relates R(f) to predetermined reference signatures for different gestures. The reference information Ref(i), (j) and (f) may be entered into the gesture control module 130 in the product design phase, but new multimodal gestures can be taught and stored in the module.)
wherein the terminal motion parameter comprises an attitude parameter, (Wang − [0044-0045] [0047] [0060] The radar sensor 105b is provided on the same side of the terminal as the front camera 105a, As will be appreciated, radar is an object-detection system which uses electromagnetic waves, specifically radio waves, to detect the presence of objects, their speed and direction of movement as well as their range from the radar sensor 105b. It can also measure range. A frequency-modulated continuous-wave (FMCW) radar a measured change in distance in time; i.e. towards and away from the radar sensor 105b. (attitude parameter))
and adjusting the first relative motion parameter based on the terminal motion parameter to obtain the second relative motion parameter comprises: determining a present mode of the mobile terminal based on the attitude parameter of the mobile terminal, wherein the present mode of the mobile terminal comprises a landscape mode or a portrait mode; (Wang − [0050] Further still, other sensors, indicated generally by box 132, are provided as part of the terminal 100. These include one or more of an accelerometer, gyroscope, microphone, ambient light sensor and so on. As will be described later on, information derived from such other sensors can be used to adjust weightings in the aforementioned gesture control module 130, and can also be used for detecting or aiding gesture detection, or even enabling or disabling gesture detection. [0066] The second gesture recognition module 144 receives digitized image data from the camera 105a from which can be derived signature information pertaining to the presence, shape, size and motion of an object 140 within its sensing zone 134. The motion of an object 140 can be its translational motion based on the change in the object's position with respect to horizontal and vertical axes (x, y).  [0082] Other gestures that can be identified through the command map include those formed by sequential movements. For example, the sequence of (i) radial movement away from the device (detected using radar 105b), (ii) right to left translational motion (detected using the camera 105a), (iii) radial movement towards the device (detected using radar) and (iv) left to right translational motion (detected using the camera) could be interpreted to correspond with a counter clockwise rotation for the user interface. Other such sequential gestures can be catered for.) 
determining a present coordinate system corresponding to the present mode; (Wang − [0050] Further still, other sensors, indicated generally by box 132, are provided as part of the terminal 100. These include one or more of an accelerometer, gyroscope, microphone, ambient light sensor and so on. [0066] The second gesture recognition module 144 receives digitized image data from the camera 105a from which can be derived signature information pertaining to the presence, shape, size and motion of an object 140 within its sensing zone 134. The motion of an object 140 can be its translational motion based on the change in the object's position with respect to horizontal and vertical axes (x, y).  [0082] Other gestures that can be identified through the command map include those formed by sequential movements. For example, the sequence of (i) radial movement away from the device (detected using radar 105b), (ii) right to left translational motion (detected using the camera 105a), (iii) radial movement towards the device (detected using radar) and (iv) left to right translational motion (detected using the camera) could be interpreted to correspond with a counter clockwise rotation for the user interface. Other such sequential gestures can be catered for.)
and mapping the first relative motion parameter into the present coordinate system to obtain the second relative motion parameter. (Wang − [0082] Other gestures that can be identified through the command map include those formed by sequential movements. For example, the sequence of (i) radial movement away from the device (detected using radar 105b), (ii) right to left translational motion (detected using the camera 105a), (iii) radial movement towards the device (detected using radar) and (iv) left to right translational motion (detected using the camera) could be interpreted to correspond with a counter clockwise rotation for the user interface. Other such sequential gestures can be catered for.)
Wang teaches determining gesture motion of camera 105a using gyroscope sensor for detecting when the camera device position has change to a vertical (portrait) position or horizontal position (landscape).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Regarding independent claim 1, Wang teaches: A method for gesture detection, comprising: (Wang − [0039] Embodiments described herein comprise a device or terminal, particularly a communications terminal, which uses complementary sensors… the sensors provide information which is processed to identify an object in respective sensing zones of the sensors, and the object's motion, to identify a gesture.)
transmitting, by a mobile terminal, a radar wave; (Wang − [0044-0045] The radar sensor 105b is provided on the same side of the terminal as the front camera 105a, As will be appreciated, radar is an object-detection system which uses electromagnetic waves, specifically radio waves, to detect the presence of objects, their speed and direction of movement as well as their range from the radar sensor 105b. [0047] Here, the radar sensor 105b comprises both the radio wave emitter and detector parts and any known radar system suitable for being located on a hand-held terminal can be employed. [0060] Referring to FIGS. 4a and 4b, the camera 105a and radar sensor 105b have respective sensing zones 134, 132. In the case of the radar sensor 105b, the sensing zone 132 is the spatial volume, remote from the terminal 100, from which emitted radio waves can be reflected and detected by the sensor.)
receiving, by the mobile terminal, an echo returned in response to the radar wave; (Wang − [0044-0045] The radar sensor 105b is provided on the same side of the terminal as the front camera 105a, As will be appreciated, radar is an object-detection system which uses electromagnetic waves, specifically radio waves, to detect the presence of objects, their speed and direction of movement as well as their range from the radar sensor 105b. [0047] Here, the radar sensor 105b comprises both the radio wave emitter and detector parts and any known radar system suitable for being located on a hand-held terminal can be employed. [0060] Referring to FIGS. 4a and 4b, the camera 105a and radar sensor 105b have respective sensing zones 134, 132. In the case of the radar sensor 105b, the sensing zone 132 is the spatial volume, remote from the terminal 100, from which emitted radio waves can be reflected and detected by the sensor.)
determining, by the mobile terminal, a first relative motion parameter of an object to be detected in an influence scope of the radar wave relative to the mobile terminal based on a transmitting parameter for the radar wave and a receiving parameter for the echo; (Wang − [0045], [0047], [0065]: the disclosed "signature information pertaining to... the radial range of the object with respect to the sensor and... the motion of the object, including the speed and direction of movement" is identified as the first motion parameter);
detecting, by the mobile terminal, a terminal motion parameter of the mobile terminal; (Wang − [0050] Further still, other sensors, indicated generally by box 132, are provided as part of the terminal 100. These include one or more of an accelerometer, gyroscope, microphone, ambient light sensor and so on.)
adjusting, by the mobile terminal, the first relative motion parameter based on the terminal motion parameter to obtain a second relative motion parameter; (Wang − [0067-0068] The gesture control module 130 further comprises a fusion module 146 which takes as input both R(i) and R(j) and generates a further set of signature information R(f) based on a fusion of both R(i) and R(j). Specifically, the fusion module 146 detects from R(i) and R(j) when an object 140 is detected in the overlapping zone 136, indicated in FIGS. 4a and 4b. If so, it generates the further, fusion signature R(f), equating to w1*R(i)+w2*R(j) where w1 and w2 are weighting factors. Again, R(f) can be compared with reference information Ref(f) which relates R(f) to predetermined reference signatures for different gestures. The reference information Ref(i), (j) and (f) may be entered into the gesture control module 130 in the product design phase, but new multimodal gestures can be taught and stored in the module.)
wherein the terminal motion parameter comprises an attitude parameter, (Wang − [0044-0045] [0047] [0060] The radar sensor 105b is provided on the same side of the terminal as the front camera 105a, As will be appreciated, radar is an object-detection system which uses electromagnetic waves, specifically radio waves, to detect the presence of objects, their speed and direction of movement as well as their range from the radar sensor 105b. It can also measure range. A frequency-modulated continuous-wave (FMCW) radar a measured change in distance in time; i.e. towards and away from the radar sensor 105b. (attitude parameter))
and adjusting the first relative motion parameter based on the terminal motion parameter to obtain the second relative motion parameter comprises: determining a present mode of the mobile terminal based on the attitude parameter of the mobile terminal, wherein the present mode of the mobile terminal comprises a landscape mode or a portrait mode; (Wang − [0050] Further still, other sensors, indicated generally by box 132, are provided as part of the terminal 100. These include one or more of an accelerometer, gyroscope, microphone, ambient light sensor and so on. As will be described later on, information derived from such other sensors can be used to adjust weightings in the aforementioned gesture control module 130, and can also be used for detecting or aiding gesture detection, or even enabling or disabling gesture detection. [0066] The second gesture recognition module 144 receives digitized image data from the camera 105a from which can be derived signature information pertaining to the presence, shape, size and motion of an object 140 within its sensing zone 134. The motion of an object 140 can be its translational motion based on the change in the object's position with respect to horizontal and vertical axes (x, y).  [0082] Other gestures that can be identified through the command map include those formed by sequential movements. For example, the sequence of (i) radial movement away from the device (detected using radar 105b), (ii) right to left translational motion (detected using the camera 105a), (iii) radial movement towards the device (detected using radar) and (iv) left to right translational motion (detected using the camera) could be interpreted to correspond with a counter clockwise rotation for the user interface. Other such sequential gestures can be catered for.)
determining a present coordinate system corresponding to the present mode; (Wang − [0050] Further still, other sensors, indicated generally by box 132, are provided as part of the terminal 100. These include one or more of an accelerometer, gyroscope, microphone, ambient light sensor and so on. [0066] The second gesture recognition module 144 receives digitized image data from the camera 105a from which can be derived signature information pertaining to the presence, shape, size and motion of an object 140 within its sensing zone 134. The motion of an object 140 can be its translational motion based on the change in the object's position with respect to horizontal and vertical axes (x, y).  [0082] Other gestures that can be identified through the command map include those formed by sequential movements. For example, the sequence of (i) radial movement away from the device (detected using radar 105b), (ii) right to left translational motion (detected using the camera 105a), (iii) radial movement towards the device (detected using radar) and (iv) left to right translational motion (detected using the camera) could be interpreted to correspond with a counter clockwise rotation for the user interface. Other such sequential gestures can be catered for.)
and mapping the first relative motion parameter into the present coordinate system to obtain the second relative motion parameter. (Wang − [0082] Other gestures that can be identified through the command map include those formed by sequential movements. For example, the sequence of (i) radial movement away from the device (detected using radar 105b), (ii) right to left translational motion (detected using the camera 105a), (iii) radial movement towards the device (detected using radar) and (iv) left to right translational motion (detected using the camera) could be interpreted to correspond with a counter clockwise rotation for the user interface. Other such sequential gestures can be catered for.)
Wang teaches compute the weighting factors that is required for obtaining the second relative motion parameter, based on a machine learning (learning algorithm), but does not explicitly teach: performing, by the mobile terminal, machine learning on the second relative motion parameter through a preset gesture recognition model to obtain a gesture recognition result.
However, Chao teaches: and performing, by the mobile terminal, machine learning on the second relative motion parameter through a preset gesture recognition model to obtain a gesture recognition result, (Chao – [0002] This application generally relates to a gesture recognition system and more particularly to a gesture recognition system having a machine-learning accelerator. [0010] FIG. 1 illustrates an example anti-jamming/collision avoidance system 100 according to an embodiment. The system 100 may include an FMCW (Frequency modulated continuous waveform) radar system for hand/finger gesture recognition application using a hardware DNN (Deep Neural Network) accelerator and a customizable gesture-training platform. [0014] The machine learning accelerator (e.g. 150) may be used to reduce the required gesture processing time at the system 100, and the weights used by the machine learning accelerator (e.g. 150) may be obtained from gesture training. Gesture training may be performed by a remote ML server such as a cloud ML server. [0008] FIG. 2-FIG. 3 describe 10 mini-gestures according to embodiments of the invention.)
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Wang and Chao as both inventions gesture recognition system. Adding the teaching of Chao provides Wang with the machine learning process for recognizing gesture on a user interface. Therefore, providing an improvement to accuracy of recognizing gesture through a user interface.
Regarding dependents claim 2, discloses all the features with respect to claim 1 as outlined above
Wang teaches: wherein the terminal motion parameter further comprises at least one of following parameters: a movement acceleration, and a rotation angular speed; and the first relative motion parameter comprises at least one of following relative parameters: a relative speed, a relative angle, and a relative distance. (Wang − [0044-0045] [0047] [0060] The radar sensor 105b is provided on the same side of the terminal as the front camera 105a, As will be appreciated, radar is an object-detection system which uses electromagnetic waves, specifically radio waves, to detect the presence of objects, their speed and direction of movement as well as their range from the radar sensor 105b.)
Regarding dependents claim 4, discloses all the features with respect to claim 2 as outlined above
Wang teaches: determining a movement speed and/or movement distance of the mobile terminal according to the movement acceleration of the mobile terminal; and determining a rotation angle of the mobile terminal according to the rotation angular speed of the mobile terminal; wherein adjusting the first relative motion parameter based on the terminal motion parameter to obtain the second relative motion parameter further comprises at least one of adjusting the relative speed according to the movement speed of the mobile terminal to determine the second relative motion parameter; adjusting the relative distance according to the movement distance of the mobile terminal to determine the second relative motion parameter; and adjusting the relative angle according to the rotation angle of the mobile terminal to determine the second relative motion parameter. (Wang − [0050] Further still, other sensors, indicated generally by box 132, are provided as part of the terminal 100. These include one or more of an accelerometer, gyroscope, microphone, ambient light sensor and so on. As will be described later on, information derived from such other sensors can be used to adjust weightings in the aforementioned gesture control module 130, and can also be used for detecting or aiding gesture detection, or even enabling or disabling gesture detection. [0082] Other gestures that can be identified through the command map include those formed by sequential movements. For example, the sequence of (i) radial movement away from the device (detected using radar 105b), (ii) right to left translational motion (detected using the camera 105a), (iii) radial movement towards the device (detected using radar) and (iv) left to right translational motion (detected using the camera) could be interpreted to correspond with a counter clockwise rotation for the user interface. Other such sequential gestures can be catered for.)
Regarding independent claim 5, Wang teaches: A mobile terminal, comprising: 
a radar antenna array, configured to transmit a radar wave and receive an echo returned in response to the radar wave; (Wang − [0044-0045] The radar sensor 105b is provided on the same side of the terminal as the front camera 105a, As will be appreciated, radar is an object-detection system which uses electromagnetic waves, specifically radio waves, to detect the presence of objects, their speed and direction of movement as well as their range from the radar sensor 105b. [0047] Here, the radar sensor 105b comprises both the radio wave emitter and detector parts and any known radar system suitable for being located on a hand-held terminal can be employed. [0060] Referring to FIGS. 4a and 4b, the camera 105a and radar sensor 105b have respective sensing zones 134, 132. In the case of the radar sensor 105b, the sensing zone 132 is the spatial volume, remote from the terminal 100, from which emitted radio waves can be reflected and detected by the sensor.)
an inertial sensor, configured to detect a terminal motion parameter of the mobile terminal; (Wang − [0050] Further still, other sensors, indicated generally by box 132, are provided as part of the terminal 100. These include one or more of an accelerometer, gyroscope, microphone, ambient light sensor and so on.)
and at least one processor, connected with the radar antenna array and the inertial sensor, (Wang − [0048] FIG. 3 shows a schematic diagram of selected components of the terminal 100. The terminal 100 has a controller 106, a touch sensitive display 102 comprised of a display part 108 and a tactile interface part 110, the hardware keys 104, the front camera 105a, the radar sensor 105b, a memory 112, RAM 114, a speaker 118, the headphone port 120, a wireless communication module 122, an antenna 124, and a battery 116. [0053] The controller 106 may take any suitable form. For instance, it may be a microcontroller, plural microcontrollers, a processor, or plural processors.)
configured to determine a first relative motion parameter of an object to be detected in an influence scope of the radar wave relative to the mobile terminal based on a transmitting parameter for the radar wave and a receiving parameter for the echo, (Wang − [0045], [0047], [0065]: the disclosed "signature information pertaining to... the radial range of the object with respect to the sensor and... the motion of the object, including the speed and direction of movement" is identified as the first motion parameter);
adjust the first relative motion parameter based on the terminal motion parameter to obtain a second relative motion parameter (Wang − [0067-0068] The gesture control module 130 further comprises a fusion module 146 which takes as input both R(i) and R(j) and generates a further set of signature information R(f) based on a fusion of both R(i) and R(j). Specifically, the fusion module 146 detects from R(i) and R(j) when an object 140 is detected in the overlapping zone 136, indicated in FIGS. 4a and 4b. If so, it generates the further, fusion signature R(f), equating to w1*R(i)+w2*R(j) where w1 and w2 are weighting factors. Again, R(f) can be compared with reference information Ref(f) which relates R(f) to predetermined reference signatures for different gestures. The gesture control module 130 further comprises a fusion module 146 which takes as input both R(i) and R(j) and generates a further set of signature information R(f) based on a fusion of both R(i) and R(j). Specifically, the fusion module 146 detects from R(i) and R(j) when an object 140 is detected in the overlapping zone 136, indicated in FIGS. 4a and 4b. If so, it generates the further, fusion signature R(f), equating to w1*R(i)+w2*R(j) where w1 and w2 are weighting factors. Again, R(f) can be compared with reference information Ref(f) which relates R(f) to predetermined reference signatures for different gestures. The reference information Ref(i), (j) and (f) may be entered into the gesture control module 130 in the product design phase, but new multimodal gestures can be taught and stored in the module.)
wherein the terminal motion parameter comprises an attitude parameter, (Wang − [0044-0045] [0047] [0060] The radar sensor 105b is provided on the same side of the terminal as the front camera 105a, As will be appreciated, radar is an object-detection system which uses electromagnetic waves, specifically radio waves, to detect the presence of objects, their speed and direction of movement as well as their range from the radar sensor 105b. It can also measure range. A frequency-modulated continuous-wave (FMCW) radar a measured change in distance in time; i.e. towards and away from the radar sensor 105b. (attitude parameter))
 and the at least one processor is configured to: determine a present mode of the mobile terminal based on the attitude parameter of the mobile terminal, wherein the present mode of the mobile terminal comprises a landscape mode or a portrait mode; (Wang − [0050] Further still, other sensors, indicated generally by box 132, are provided as part of the terminal 100. These include one or more of an accelerometer, gyroscope, microphone, ambient light sensor and so on. As will be described later on, information derived from such other sensors can be used to adjust weightings in the aforementioned gesture control module 130, and can also be used for detecting or aiding gesture detection, or even enabling or disabling gesture detection. [0066] The second gesture recognition module 144 receives digitized image data from the camera 105a from which can be derived signature information pertaining to the presence, shape, size and motion of an object 140 within its sensing zone 134. The motion of an object 140 can be its translational motion based on the change in the object's position with respect to horizontal and vertical axes (x, y).  [0082] Other gestures that can be identified through the command map include those formed by sequential movements. For example, the sequence of (i) radial movement away from the device (detected using radar 105b), (ii) right to left translational motion (detected using the camera 105a), (iii) radial movement towards the device (detected using radar) and (iv) left to right translational motion (detected using the camera) could be interpreted to correspond with a counter clockwise rotation for the user interface. Other such sequential gestures can be catered for.)
determine a present coordinate system corresponding to the present mode; (Wang − [0050] Further still, other sensors, indicated generally by box 132, are provided as part of the terminal 100. These include one or more of an accelerometer, gyroscope, microphone, ambient light sensor and so on. [0066] The second gesture recognition module 144 receives digitized image data from the camera 105a from which can be derived signature information pertaining to the presence, shape, size and motion of an object 140 within its sensing zone 134. The motion of an object 140 can be its translational motion based on the change in the object's position with respect to horizontal and vertical axes (x, y).  [0082] Other gestures that can be identified through the command map include those formed by sequential movements. For example, the sequence of (i) radial movement away from the device (detected using radar 105b), (ii) right to left translational motion (detected using the camera 105a), (iii) radial movement towards the device (detected using radar) and (iv) left to right translational motion (detected using the camera) could be interpreted to correspond with a counter clockwise rotation for the user interface. Other such sequential gestures can be catered for.)
and map the first relative motion parameter into the present coordinate system to obtain the second relative motion parameter. (Wang − [0082] Other gestures that can be identified through the command map include those formed by sequential movements. For example, the sequence of (i) radial movement away from the device (detected using radar 105b), (ii) right to left translational motion (detected using the camera 105a), (iii) radial movement towards the device (detected using radar) and (iv) left to right translational motion (detected using the camera) could be interpreted to correspond with a counter clockwise rotation for the user interface. Other such sequential gestures can be catered for.)
Wang teaches compute the weighting factors that is required for obtaining the second relative motion parameter, based on a machine learning (learning algorithm), but does not explicitly teach: and perform machine learning on the second relative motion parameter through a preset gesture recognition model to obtain a gesture recognition result.
However, Chao teaches: and perform machine learning on the second relative motion parameter through a preset gesture recognition model to obtain a gesture recognition result, (Chao – [0002] This application generally relates to a gesture recognition system and more particularly to a gesture recognition system having a machine-learning accelerator. [0010] FIG. 1 illustrates an example anti-jamming/collision avoidance system 100 according to an embodiment. The system 100 may include an FMCW (Frequency modulated continuous waveform) radar system for hand/finger gesture recognition application using a hardware DNN (Deep Neural Network) accelerator and a customizable gesture-training platform. [0014] The machine learning accelerator (e.g. 150) may be used to reduce the required gesture processing time at the system 100, and the weights used by the machine learning accelerator (e.g. 150) may be obtained from gesture training. Gesture training may be performed by a remote ML server such as a cloud ML server. [0008] FIG. 2-FIG. 3 describe 10 mini-gestures according to embodiments of the invention.)
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Wang and Chao as both inventions gesture recognition system. Adding the teaching of Chao provides Wang with the machine learning process for recognizing gesture on a user interface. Therefore, providing an improvement to accuracy of recognizing gesture through a user interface.
Regarding dependents claim 6, discloses all the features with respect to claim 5 as outlined above
Wang teaches: wherein the terminal motion parameter further comprises at least one of following parameters: a movement acceleration, and a rotation angular speed; and the first relative motion parameter comprises at least one of following relative parameters: a relative speed, a relative angle, and a relative distance. (Wang − [0044-0045] [0047] [0060] The radar sensor 105b is provided on the same side of the terminal as the front camera 105a, As will be appreciated, radar is an object-detection system which uses electromagnetic waves, specifically radio waves, to detect the presence of objects, their speed and direction of movement as well as their range from the radar sensor 105b.)
Regarding dependents claim 8, discloses all the features with respect to claim 6 as outlined above
Wang teaches: wherein the at least one processor is further configured to: determine a movement speed and/or movement distance of the mobile terminal according to the movement acceleration, detected by the inertial sensor, of the mobile terminal and determine a rotation angle of the mobile terminal according to the rotation angular speed, detected by the inertial sensor, of the mobile terminal; and, the at least one processor is further specifically configured to implement at least one of following: adjusting the relative speed according to the movement speed of the mobile terminal to determine the second relative motion parameter, adjusting the relative distance according to the movement distance of the mobile terminal to determine the second relative motion parameter, and adjusting the relative angle according to the rotation angle of the mobile terminal to determine the second relative motion parameter. (Wang − [0050] Further still, other sensors, indicated generally by box 132, are provided as part of the terminal 100. These include one or more of an accelerometer, gyroscope, microphone, ambient light sensor and so on. As will be described later on, information derived from such other sensors can be used to adjust weightings in the aforementioned gesture control module 130, and can also be used for detecting or aiding gesture detection, or even enabling or disabling gesture detection. [0082] Other gestures that can be identified through the command map include those formed by sequential movements. For example, the sequence of (i) radial movement away from the device (detected using radar 105b), (ii) right to left translational motion (detected using the camera 105a), (iii) radial movement towards the device (detected using radar) and (iv) left to right translational motion (detected using the camera) could be interpreted to correspond with a counter clockwise rotation for the user interface. Other such sequential gestures can be catered for.)
Regarding independent claim 9, Wang teaches: A device for gesture detection, comprising: a processor; and memory configured to store instructions executable by the processor, wherein the processor is configured to run the executable instructions stored in the memory to implement operations of: (Wang − [0048] FIG. 3 shows a schematic diagram of selected components of the terminal 100. The terminal 100 has a controller 106, a touch sensitive display 102 comprised of a display part 108 and a tactile interface part 110, the hardware keys 104, the front camera 105a, the radar sensor 105b, a memory 112, RAM 114, a speaker 118, the headphone port 120, a wireless communication module 122, an antenna 124, and a battery 116. [0053] The controller 106 may take any suitable form. For instance, it may be a microcontroller, plural microcontrollers, a processor, or plural processors.)
transmitting a radar wave; (Wang − [0044-0045] The radar sensor 105b is provided on the same side of the terminal as the front camera 105a, As will be appreciated, radar is an object-detection system which uses electromagnetic waves, specifically radio waves, to detect the presence of objects, their speed and direction of movement as well as their range from the radar sensor 105b. [0047] Here, the radar sensor 105b comprises both the radio wave emitter and detector parts and any known radar system suitable for being located on a hand-held terminal can be employed. [0060] Referring to FIGS. 4a and 4b, the camera 105a and radar sensor 105b have respective sensing zones 134, 132. In the case of the radar sensor 105b, the sensing zone 132 is the spatial volume, remote from the terminal 100, from which emitted radio waves can be reflected and detected by the sensor.)
receiving an echo returned in response to the radar wave; (Wang − [0044-0045] The radar sensor 105b is provided on the same side of the terminal as the front camera 105a, As will be appreciated, radar is an object-detection system which uses electromagnetic waves, specifically radio waves, to detect the presence of objects, their speed and direction of movement as well as their range from the radar sensor 105b. [0047] Here, the radar sensor 105b comprises both the radio wave emitter and detector parts and any known radar system suitable for being located on a hand-held terminal can be employed. [0060] Referring to FIGS. 4a and 4b, the camera 105a and radar sensor 105b have respective sensing zones 134, 132. In the case of the radar sensor 105b, the sensing zone 132 is the spatial volume, remote from the terminal 100, from which emitted radio waves can be reflected and detected by the sensor.)
determining a first relative motion parameter of an object to be detected in an influence scope of the radar wave relative to the mobile terminal based on a transmitting parameter for the radar wave and a receiving parameter for the echo; (Wang − [0045], [0047], [0065]: the disclosed "signature information pertaining to... the radial range of the object with respect to the sensor and... the motion of the object, including the speed and direction of movement" is identified as the first motion parameter);
detecting a terminal motion parameter of the mobile terminal; (Wang − [0050] Further still, other sensors, indicated generally by box 132, are provided as part of the terminal 100. These include one or more of an accelerometer, gyroscope, microphone, ambient light sensor and so on.)
adjusting the first relative motion parameter based on the terminal motion parameter to obtain a second relative motion parameter; (Wang − [0067-0068] The gesture control module 130 further comprises a fusion module 146 which takes as input both R(i) and R(j) and generates a further set of signature information R(f) based on a fusion of both R(i) and R(j). Specifically, the fusion module 146 detects from R(i) and R(j) when an object 140 is detected in the overlapping zone 136, indicated in FIGS. 4a and 4b. If so, it generates the further, fusion signature R(f), equating to w1*R(i)+w2*R(j) where w1 and w2 are weighting factors. Again, R(f) can be compared with reference information Ref(f) which relates R(f) to predetermined reference signatures for different gestures. The gesture control module 130 further comprises a fusion module 146 which takes as input both R(i) and R(j) and generates a further set of signature information R(f) based on a fusion of both R(i) and R(j). Specifically, the fusion module 146 detects from R(i) and R(j) when an object 140 is detected in the overlapping zone 136, indicated in FIGS. 4a and 4b. If so, it generates the further, fusion signature R(f), equating to w1*R(i)+w2*R(j) where w1 and w2 are weighting factors. Again, R(f) can be compared with reference information Ref(f) which relates R(f) to predetermined reference signatures for different gestures. The reference information Ref(i), (j) and (f) may be entered into the gesture control module 130 in the product design phase, but new multimodal gestures can be taught and stored in the module.)
wherein the terminal motion parameter comprises an attitude parameter, (Wang − [0044-0045] [0047] [0060] The radar sensor 105b is provided on the same side of the terminal as the front camera 105a, As will be appreciated, radar is an object-detection system which uses electromagnetic waves, specifically radio waves, to detect the presence of objects, their speed and direction of movement as well as their range from the radar sensor 105b. It can also measure range. A frequency-modulated continuous-wave (FMCW) radar a measured change in distance in time; i.e. towards and away from the radar sensor 105b. (attitude parameter))
and the processor is configured to run the executable instructions stored in the memory to: determine a present mode of the mobile terminal based on the attitude parameter of the mobile terminal, wherein the present mode of the mobile terminal comprises a landscape mode or a portrait mode; (Wang − [0050] Further still, other sensors, indicated generally by box 132, are provided as part of the terminal 100. These include one or more of an accelerometer, gyroscope, microphone, ambient light sensor and so on. As will be described later on, information derived from such other sensors can be used to adjust weightings in the aforementioned gesture control module 130, and can also be used for detecting or aiding gesture detection, or even enabling or disabling gesture detection. [0066] The second gesture recognition module 144 receives digitized image data from the camera 105a from which can be derived signature information pertaining to the presence, shape, size and motion of an object 140 within its sensing zone 134. The motion of an object 140 can be its translational motion based on the change in the object's position with respect to horizontal and vertical axes (x, y).  [0082] Other gestures that can be identified through the command map include those formed by sequential movements. For example, the sequence of (i) radial movement away from the device (detected using radar 105b), (ii) right to left translational motion (detected using the camera 105a), (iii) radial movement towards the device (detected using radar) and (iv) left to right translational motion (detected using the camera) could be interpreted to correspond with a counter clockwise rotation for the user interface. Other such sequential gestures can be catered for.)
determine a present coordinate system corresponding to the present mode; (Wang − [0050] Further still, other sensors, indicated generally by box 132, are provided as part of the terminal 100. These include one or more of an accelerometer, gyroscope, microphone, ambient light sensor and so on. [0066] The second gesture recognition module 144 receives digitized image data from the camera 105a from which can be derived signature information pertaining to the presence, shape, size and motion of an object 140 within its sensing zone 134. The motion of an object 140 can be its translational motion based on the change in the object's position with respect to horizontal and vertical axes (x, y).  [0082] Other gestures that can be identified through the command map include those formed by sequential movements. For example, the sequence of (i) radial movement away from the device (detected using radar 105b), (ii) right to left translational motion (detected using the camera 105a), (iii) radial movement towards the device (detected using radar) and (iv) left to right translational motion (detected using the camera) could be interpreted to correspond with a counter clockwise rotation for the user interface. Other such sequential gestures can be catered for.)
and map the first relative motion parameter into the present coordinate system to obtain the second relative motion parameter. (Wang − [0082] Other gestures that can be identified through the command map include those formed by sequential movements. For example, the sequence of (i) radial movement away from the device (detected using radar 105b), (ii) right to left translational motion (detected using the camera 105a), (iii) radial movement towards the device (detected using radar) and (iv) left to right translational motion (detected using the camera) could be interpreted to correspond with a counter clockwise rotation for the user interface. Other such sequential gestures can be catered for.)
Wang teaches compute the weighting factors that is required for obtaining the second relative motion parameter, based on a machine learning (learning algorithm), but does not explicitly teach: and performing machine learning on the second relative motion parameter through a preset gesture recognition model to obtain a gesture recognition result.
However, Chao teaches: and performing machine learning on the second relative motion parameter through a preset gesture recognition model to obtain a gesture recognition result, (Chao – [0002] This application generally relates to a gesture recognition system and more particularly to a gesture recognition system having a machine-learning accelerator. [0010] FIG. 1 illustrates an example anti-jamming/collision avoidance system 100 according to an embodiment. The system 100 may include an FMCW (Frequency modulated continuous waveform) radar system for hand/finger gesture recognition application using a hardware DNN (Deep Neural Network) accelerator and a customizable gesture-training platform. [0014] The machine learning accelerator (e.g. 150) may be used to reduce the required gesture processing time at the system 100, and the weights used by the machine learning accelerator (e.g. 150) may be obtained from gesture training. Gesture training may be performed by a remote ML server such as a cloud ML server. [0008] FIG. 2-FIG. 3 describe 10 mini-gestures according to embodiments of the invention.)
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teaching of Wang and Chao as both inventions gesture recognition system. Adding the teaching of Chao provides Wang with the machine learning process for recognizing gesture on a user interface. Therefore, providing an improvement to accuracy of recognizing gesture through a user interface.
Regarding dependents claim 10, discloses all the features with respect to claim 9 as outlined above
Wang teaches: wherein the terminal motion parameter further comprises at least one of following parameters: a movement acceleration, and a rotation angular speed; and the first relative motion parameter comprises at least one of following relative parameters: a relative speed, a relative angle, and a relative distance. (Wang − [0044-0045] [0047] [0060] The radar sensor 105b is provided on the same side of the terminal as the front camera 105a, As will be appreciated, radar is an object-detection system which uses electromagnetic waves, specifically radio waves, to detect the presence of objects, their speed and direction of movement as well as their range from the radar sensor 105b.)
Regarding dependents claim 12, discloses all the features with respect to claim 10 as outlined above
Wang teaches: wherein the processor is further configured to: determine a movement speed and/or movement distance of the mobile terminal according to the movement acceleration of the mobile terminal; and determine a rotation angle of the mobile terminal according to the rotation angular speed of the mobile terminal; wherein adjusting the first relative motion parameter based on the terminal motion parameter to obtain the second relative motion parameter comprises at least one of: adjusting the relative speed according to the movement speed of the mobile terminal to determine the second relative motion parameter; adjusting the relative distance according to the movement distance of the mobile terminal to determine the second relative motion parameter; and adjusting the relative angle according to the rotation angle of the mobile terminal to determine the second relative motion parameter. (Wang − [0050] Further still, other sensors, indicated generally by box 132, are provided as part of the terminal 100. These include one or more of an accelerometer, gyroscope, microphone, ambient light sensor and so on. As will be described later on, information derived from such other sensors can be used to adjust weightings in the aforementioned gesture control module 130, and can also be used for detecting or aiding gesture detection, or even enabling or disabling gesture detection. [0082] Other gestures that can be identified through the command map include those formed by sequential movements. For example, the sequence of (i) radial movement away from the device (detected using radar 105b), (ii) right to left translational motion (detected using the camera 105a), (iii) radial movement towards the device (detected using radar) and (iv) left to right translational motion (detected using the camera) could be interpreted to correspond with a counter clockwise rotation for the user interface. Other such sequential gestures can be catered for.)
Regarding dependent claim 13, Wang teaches: A non-transitory computer-readable storage medium, having stored instructions therein that, when executed by a processor of a device for gesture detection, to cause the device for gesture detection to implement the method of claim 1. (Wang − [0023] A third aspect of the invention provides a computer program comprising instructions that when executed by a computer apparatus control it to perform a method above.)
Regarding dependents claim 14, discloses all the features with respect to claim 13 as outlined above
Wang teaches: wherein the terminal motion parameter further comprises at least one of a movement acceleration and a rotation angular speed; and the first relative motion parameter comprises at least one of following relative parameters: a relative speed, a relative angle, and a relative distance. (Wang − [0044-0045] [0047] [0060] The radar sensor 105b is provided on the same side of the terminal as the front camera 105a, As will be appreciated, radar is an object-detection system which uses electromagnetic waves, specifically radio waves, to detect the presence of objects, their speed and direction of movement as well as their range from the radar sensor 105b.)
Regarding dependents claim 16, discloses all the features with respect to claim 14 as outlined above
Wang teaches: wherein the processor is further configured to execute the instructions to implement operations of: determining a movement speed and/or movement distance of the mobile terminal according to the movement acceleration of the mobile terminal; and determining a rotation angle of the mobile terminal according to the rotation angular speed of the mobile terminal; and, adjusting the first relative motion parameter based on the terminal motion parameter to obtain the second relative motion parameter comprises at least one of: adjusting the relative speed according to the movement speed of the mobile terminal to determine the second relative motion parameter; adjusting the relative distance according to the movement distance of the mobile terminal to determine the second relative motion parameter; and adjusting the relative angle according to the rotation angle of the mobile terminal to determine the second relative motion parameter. (Wang − [0050] Further still, other sensors, indicated generally by box 132, are provided as part of the terminal 100. These include one or more of an accelerometer, gyroscope, microphone, ambient light sensor and so on. As will be described later on, information derived from such other sensors can be used to adjust weightings in the aforementioned gesture control module 130, and can also be used for detecting or aiding gesture detection, or even enabling or disabling gesture detection. [0082] Other gestures that can be identified through the command map include those formed by sequential movements. For example, the sequence of (i) radial movement away from the device (detected using radar 105b), (ii) right to left translational motion (detected using the camera 105a), (iii) radial movement towards the device (detected using radar) and (iv) left to right translational motion (detected using the camera) could be interpreted to correspond with a counter clockwise rotation for the user interface. Other such sequential gestures can be catered for.)

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL E BARNES JR whose telephone number is (571)270-3395. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar Paula can be reached on 571-272-4128. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARL E BARNES JR/Examiner, Art Unit 2177    

/CESAR B PAULA/Supervisory Patent Examiner, Art Unit 2177